Exhibit 21
APPENDIX A
Page 1 of 2

CONSOLIDATED (MORE THAN 50% OWNED AND CONTROLLED) SUBSIDIARIES
OF NORFOLK SOUTHERN CORPORATION AND STATES OF INCORPORATION
AS OF JANUARY 31, 2012


  STATE OR COUNTRY
OF INCORPORATION   Atlantic Acquisition Corporation   Pennsylvania   Atlantic
Investment Company   Delaware   General American Insurance Company   Vermont  
General Security Insurance Company, Ltd.   Bermuda   Norfolk Southern
Properties, Inc.   Virginia   Norfolk Southern Railway Company   Virginia   NS
Fiber Optics, Inc.   Virginia   PA Holding Corporation   Virginia   PDC Timber
LLC   Delaware   Pennsylvania Investment Company, Inc.   Delaware   PLC Timber
LLC   Delaware   Pocahontas Development Corporation   Kentucky   Pocahontas Land
Corporation   Virginia   T-Cubed of North America, LLC   Delaware   Thoroughbred
Technology and Telecommunications, LLC   Virginia  



Norfolk Southern Railway Company Subsidiaries       Airforce Pipeline, Inc.  
North Carolina   Alabama Great Southern LLC   Virginia   Alabama Great Southern
Railroad Company, The   Alabama   BRF Investment, LLC   Virginia   Camp Lejeune
Railroad Company   North Carolina   Central of Georgia LLC   Virginia   Central
of Georgia Railroad Company   Georgia   Chesapeake Western Railway   Virginia  
Chicago Land Management, LLC   Virginia   Cincinnati, New Orleans and Texas
Pacific Railway Company, The   Ohio   Citico Realty Company   Virginia   Georgia
Southern and Florida Railway Company   Georgia   High Point, Randleman, Asheboro
and Southern Railroad Company   North Carolina   Interstate Railroad Company  
Virginia   Lamberts Point Barge Company, Inc.   Virginia   Mobile and Birmingham
Railroad Company   Alabama   Norfolk and Portsmouth Belt Line Railroad Company  
Virginia   Norfolk Southern International, Inc.   Virginia   Norfolk Southern -
Mexico, LLC   Virginia   NorfolkSouthernMexicana, S. de R.L. de C.V.   Mexico  
North Carolina Midland Railroad Company, The   North Carolina   NS Spectrum
Corporation   Virginia   PLS Investment, LLC   Virginia  


APPENDIX A
Page 2 of 2

  STATE OR COUNTRY
OF INCORPORATION   Norfolk Southern Railway Company Subsidiaries (continued)    
  Rail Investment Company   Delaware   Reading Company, LLC [Delaware]  
Delaware   Reading Company, LLC [Virginia]   Virginia   S-VA Corporation  
Virginia   South Western Rail Road Company, The   Georgia   Southern Rail
Terminals, Inc.   Georgia   Southern Rail Terminals of North Carolina, Inc.  
North Carolina   Southern Region Materials Supply, Inc.   Georgia   State
University Railroad Company   North Carolina   TCS Leasing, Inc.   Oklahoma  
TCV, Inc.   Delaware   Tennessee, Alabama & Georgia Railway Company   Delaware  
Tennessee Railway Company   Tennessee   Thoroughbred Direct Intermodal Services,
Inc.   Pennsylvania   Thoroughbred Emissions Research, LLC   Virginia  
Thoroughbred Funding, Inc.   Virginia   Transworks Company   Indiana  
Transworks Inc.   Virginia   Transworks of Indiana, Inc.   Indiana   Triple
Crown Services Company   --   Virginia and Southwestern Railway Company  
Virginia   Wheelersburg Terminal LLC   Virginia   Yadkin Railroad Company  
North Carolina  



Norfolk Southern Properties, Inc. Subsidiaries       Alexandria-Southern
Properties, Inc.   Virginia   Arrowood-Southern Company   North Carolina  
Charlotte-Southern Hotel Corporation   North Carolina   Lambert’s Point Docks,
Incorporated   Virginia   Nickel Plate Improvement Company, Inc., The   Indiana
  NS-Charlotte Tower Corporation   North Carolina   NS Transportation Brokerage
Corporation   Virginia   Sandusky Dock Corporation   Virginia   Southern Region
Industrial Realty, Inc.   Georgia   SRIR Timber LLC   Delaware   Virginia
Holding Corporation   Virginia   Westlake Land Management, Inc.   Florida  

In addition, NS owns direct or indirect equity interest in:

Conrail Inc.
Consolidated Rail Corporation and its consolidated subsidiaries
CRR Holdings LLC
Delaware Otsego Corporation
DOCP Acquisition, LLC
Green Acquisition Corp.

 